Citation Nr: 0525964	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  03-22 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In April 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  


FINDING OF FACT

The veteran's currently diagnosed COPD is not demonstrated by 
the evidence of record to be etiologically linked to his 
service or any incident that may have occurred therein.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the October 2001 rating decision from which the current 
appeal originates.  He was also provided with a statement of 
the case in July 2003 and several supplemental statements of 
the case thereafter, which notified him of the issue 
addressed, the evidence considered, the adjudicative actions 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In letters dated in June 2000 and February 2001, in 
conjunction with the statement of the case issued after the 
October 2001 rating decision, the RO provided adequate notice 
to the veteran regarding what information and evidence is 
needed to substantiate his claim for service connection for a 
COPD, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claim.  In 
this respect, the Board notes that the June 2000 letter 
informed the veteran that VA would obtain his service medical 
records and VA treatment records and that he must obtain any 
other evidence, including private treatment records that he 
wanted VA to consider.  Although the letter did not 
specifically state the veteran could submit any evidence in 
his possession, it did state that he could submit any other 
evidence he wanted VA to consider.  Moreover, the statement 
of the case provided him with a copy of 38 C.F.R. § 3.159, 
the regulatory provisions implementing VCAA.  Thus, the Board 
finds the veteran has been provided notice of the evidence he 
still needed to send to VA, the evidence that VA would assist 
in obtaining, and in effect requested that the veteran 
provide VA with any additional evidence that he possessed or 
knew of that could help to substantiate his claim.  At this 
stage of the appeal, no further notice is needed to comply 
with the VCAA, and the Board finds that any failure to 
provide the veteran with VCAA notice did not affect the 
essential fairness of the adjudication, and therefore was not 
prejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The content of this notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and private treatment records, as well as VA 
treatment records and a compensation examination report, 
transcripts of the veteran's testimony at hearings and 
personal statements.  The veteran has not alleged that there 
are any other outstanding medical records.  The Board 
consequently finds that VA's duty to assist the veteran in 
obtaining records in connection with the instant appeal has 
been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

The veteran's service medical records show that he complained 
of difficulty breathing in July 1962.  Physical examination 
relevantly revealed wheezes and rhonchi with a diagnosis of 
upper respiratory infection with congestion.  There was a 
questionable infiltrate in the lower lobe of the right lung; 
however a chest X-ray (CXR) study was negative.  A May 1965 
medical history report shows the veteran denied any history 
of asthma or shortness of breath (SOB).  His accompanying 
discharge medical examination report shows that clinical 
examination of his lungs and chest revealed rhonchi and 
wheezes in the lower lobe of the right lung that were 
nondisabling.  However, a chest X-ray study was negative for 
abnormalities.  

The veteran's personnel records indicate that his military 
occupational specialty was medical corpsman.

An October 1987 VA discharge summary shows the veteran was 
hospitalized for treatment for an unrelated disability.  
Physical examination revealed wheezing respirations over the 
lower lobes of his lungs.  However a CXR was normal.  During 
his hospitalization, he was also treated for diagnosed 
bronchitis.  A December 1987 VA discharge summary shows the 
veteran was treated for pneumonia in the lower lobe of the 
right lung.  The diagnosis was right lower lobe pneumonia, 
organism streptococcus pneumoniae.

During a June 1988 VA compensation examination, the veteran 
gave a 30-year history of smoking 3 packs a day, which he had 
reduced to 1/2 a pack a day in the last two months.  He denied 
having a chronic cough, but did have an occasional cough with 
scanty sputum.  He complained of SOB when walking 100 to 150 
yards.  Examination revealed a few scattered rhonchi that 
cleared after coughing.  Although there had been previous 
evidence of decreased breath sounds throughout both lungs, on 
examination breath sounds were up.  The diagnosis was 
probable mild COPD and the examiner noted that the veteran 
should be examined again before given a definite diagnosis.

VA treatment records, dating from May 1988 to January 1992, 
show ongoing treatment for diagnosed COPD and pneumonia.  A 
September 1990 treatment record notes that the veteran had a 
history of chronic tobacco abuse.  

A May 1992 VA compensation examination, conducted for pension 
purposes, notes the veteran's history of having smoked 1 pack 
of cigarettes per day for 35 years.  He stated that he had 
quit smoking for the past 3 weeks.  He complained of SOB.  
Pulmonary function test (PFT) results were consistent with a 
severe obstructive ventilatory impairment with 
hyperinflation.  A CXR showed no evidence of infiltrates or 
congestive changes.  The diagnosis was severe COPD.

Ongoing VA treatment records, dating to October 2002, show 
consistent treatment for diagnosed COPD.  Several treatment 
records indicate a pertinent smoking history.  A June 1993 
medical certificate indicates a diagnosis of COPD aggravated 
by smoking.  A July 1993 treatment record notes the veteran 
had a 35-year history of smoking.  In October 1995, the 
veteran underwent a fiberoptic bronchoscopy for an evaluation 
of a right upper lobe mass.  The operation was not completed 
because of a bronchospasm.  The report notes that the veteran 
had an extensive smoking history and that he was a heavy 
smoker.  A March 1998 treatment record indicates that he was 
an occasional smoker and a May 1999 treatment record shows a 
history of smoking 1/2 pack a day for 40 years.  

In a statement received in June 2000, the veteran stated that 
in 1963, while stationed at Fort Benning, he began to serve 
on Fireman Duty.  For 16 months he serviced the coal-fed 
heating and hot water system.  After 6 months, he developed 
SOB and began coughing black phlegm.  His respiratory 
symptoms persisted throughout the remainder of his service.  

In a June 2000 evaluation, D. Bullock, M.D., indicates that 
he or his clinic had not previously treated the veteran.  The 
veteran provided him with VA treatment records and reported 
that he had shoveled coal while in the service, sometime in 
1963 or 1964.  He reported smoking approximately 1-pack a day 
from the 1970's to 1995.  Dr. Bullock stated that it was 
difficult for him to opine with any certainty whether the 
veteran's current COPD was due to his time in the service, 
but that if the veteran had 12 to 14 months' exposure to coal 
dust, it was certainly reasonable that his decreased 
pulmonary function was at least in some part related to it.  
He reiterated that he believed that at least some of the 
veteran's pulmonary problems could be linked to coal dust 
exposure in the military, although it would be difficult to 
say as to what extent.  

During his February 2003 personal hearing, the veteran 
testified that he had no respiratory problems when he entered 
service.  While stationed in Ft. Benning, he shoveled coal 
for the furnaces to the barracks for 8 to 10 months.  During 
this period he was exposed to a lot of dust.  Moreover, 
living in the barracks exposed him to soot, as was evidenced 
when he coughed or blew his nose.  He testified that he 
smoked 8 to 10 years and smoked 1 1/2 packs a day at the peak 
of his smoking.  He testified that he experienced SOB after 
service and began smoking in 1980.  

A March 2003 VA respiratory examination report notes that the 
veteran's claims file was reviewed in conjunction with the 
examination.  At the time of the examination the veteran gave 
a history of having quit smoking 10-12 years before and that 
prior to that he smoked 1/2 pack a day for 10 years.  He 
complained of SOB and of pneumonia 7 times between 1995 and 
1996.  He reported having been a company fireman at Fort 
Benning between 1962 and 1963, keeping coal in the furnace 
for the barracks' heat and hot water supplies.  He reported 
exposure to coal dust for a 9-month period.  He reported that 
it was black when he blew his nose.  He stated that his lung 
problems started in service when he had difficulty breathing 
a couple of times and that he had wheezing in his right lower 
lobe when he was discharged.  After service he noticed that 
he got a cold every winter and that he started having real 
breathing problems in 1984 when he was diagnosed with COPD.  
The examiner reviewed the veteran's claims file, including in 
service medical records, noting that there was a discrepancy 
in the reported number of years the veteran smoked with most 
reports showing an extensive history and recent records 
indicating only a 10-year history.  The examiner opined that 
the veteran's COPD is more so related to his long history of 
smoking than his 9-month history of shoveling coal.  The 
examiner indicated that coal workers pneumoconiosis is seen 
after years of exposure and that the veteran did not have the 
characteristic opacities on his CXR that are seen in coal 
workers pneumoconiosis.  The examiner further opined that 
there was no evidence to support any relationship of his 
current COPD to his 2 episodes of respiratory problems in 
service as CXR's were normal and it was some 20 years after 
service before evidence of lung problems or COPD first became 
manifest.

In a January 2004 letter, L. W. Neese, M.D., a pulmonologist 
indicates that he had recently evaluated the veteran for 
pulmonary symptoms and that he had moderate to severe COPD.  
The physician notes the veteran's history of having been 
exposed to coal dust on a daily basis for 12 to 14 months in 
service.  The physician opines that the majority of the 
veteran's COPD symptoms were secondary to his history of 
tobacco use.  The physician states that he was not sure what 
role his in-service exposure to coal dust played, but in the 
setting of underlying lung disease it may have exacerbated an 
already underlying condition.

A January 2005 statement from L. F., indicates that he served 
with the veteran at Frt. Benning and could verify that he was 
on fireman duty from approximately January 1963 to February 
1964.  In a similar statement, signed in February 2005, O.C. 
also states that he can verify that the veteran served on 
fireman duties during the above-mentioned period.

In a March 2005 letter, S. L. Harless, M.D., states that he 
had treated the veteran for some time.  He notes that the 
veteran brought in his service medical records and VA 
treatment records to review.  After reviewing the records, 
the physician opined that it was obvious that the veteran 
right lung problems in service and at the time of his 
discharge from service.  The examiner notes that he had 
recurrent respiratory problems since service, predominantly 
in the right lower lung and now had progressive COPD in 
relation to this.

During his April 2005 travel board hearing before the 
undersigned, the veteran testified that although his military 
occupational specialty was a medic, he served 12 to 14 months 
as a fireman, carrying coal to the furnaces for the barracks.  
He and other soldiers coughed and sneezed up soot what 
stationed in the barracks.  He initially had no noticeable 
problems with his lungs, with only some SOB.  After service, 
he did electrical work.  He was first told he had lung 
problems in 1988 when he was diagnosed with emphysema at VA, 
and 6 to 8 months later diagnosed with COPD.  He testified 
that 2 private physicians had written letters expressing 
opinions that his exposure to coal dust in service either 
triggered his COPD or contributed to it.  He further 
testified that he smoked for 10 years at the most and smoked 
only occasionally, reaching 1 pack per day only in his last 
year of smoking.  

The veteran has submitted copies of several medical articles.  
The articles address the causes occupational lung diseases 
and chronic obstructive airways disease, in particularly 
addressing exposure to coal and industrial dusts.  The 
articles indicate that dust exposure can cause significant 
decrements in lung function and that these cannot be 
distinguished from the effects of cigarette smoking.  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

After carefully reviewing the veteran's claims file, and 
assuming without conceding that he was exposed to coal dust 
as a fireman in service (several statements from men who 
served with him do indicate he had duties that included 
shoveling coal into furnaces for the barracks in service), 
the Board finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
COPD.  Initially, although there was evidence of rhonchi and 
wheezing in the right lower lobe at the time of his 
discharge, his CXR was negative and there were no associated 
disability.  Further, the veteran was first diagnosed with 
COPD in 1988, more than 20 years after his discharge from 
service.  Moreover, the Board has a duty to analyze the 
credibility and probative value of the evidence of record and 
finds the March 2003 VA respiratory examination report and 
opinions more probative than the private physician opinions 
expressed in June 2000, January 2004 and March 2005 letters.  
While the private physician who wrote the January 2004 letter 
opined that the veteran's in-service exposure to coal dust 
may have exacerbated an already underlying condition, it is 
clear that this opinion was based on the veteran's history 
and not on a thorough review of the record, and therefore, of 
limited probative value.  See Reonal v. Brown, 5 Vet. App. 
458, 460-461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  Moreover, the same physician also opined that the 
majority of the veteran's COPD symptoms were secondary to his 
tobacco use.  Likewise, although the physician who wrote the 
June 2000 letter opined that it was reasonable that the 
veteran's decreased pulmonary function was at least in some 
part related to his in-service exposure to coal dust, it is 
clear that he relied in part on the veteran's history of 
smoking no more than 1 pack of cigarettes a day for 25 years.  
In this respect, the Board finds more probative earlier VA 
treatment records showing the veteran's history of extensive 
heavy smoking in, as he provided these histories for 
treatment purposes only and prior to filing his claim for 
service connection in 2000.  Although the physician who wrote 
the March 2005 letter notes that the veteran provided him 
with service medical records and VA treatment records and 
alludes to these records in providing his opinion that the 
veteran's current COPD is related to his in-service 
respiratory complaints, the Board finds more probative the 
March 2003 VA examiner's opinion as it is based on a review 
of the veteran's claims files (which include an extensive 
amount of medical records) as well as a physical examination.  
Moreover, the Board finds the March 2003 VA examination 
report, which found no evidence of a relationship between the 
veteran's current COPD, his in-service respiratory complaints 
or his alleged in-service exposure to coal dust, more 
probative than the March 2005 private physician's evaluation 
because the examiner provided complete rationale for every 
opinion provided.  Again, the preponderance of the probative 
medical evidence of record shows that the veteran currently 
has diagnosed COPD and there is no medical opinion of record 
etiologically linking his diagnosed COPD to his service or 
any incident therein.  Although the veteran believes he 
currently has COPD as a result of in-service exposure to coal 
dust, he is not competent to provide evidence that requires 
medical knowledge.  Grottveit v. Brown, supra.; Espiritu v. 
Derwinski, supra.  Accordingly, the claim for service 
connection for COPD must be denied.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for COPD is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


